PER CURIAM.
AFFIRMED. We affirm the judgment and sentence and the imposition of fees and costs as a condition of probation. The fees and costs were authorized by statute or the appellant agreed to pay them. Michael Paul Lowell entered a written plea stating he would pay the fees and costs and he had the ability to pay them. However, we strike the cost award for First Step of Volusia County, Inc. for three reasons. First, Lowell did not expressly agree in his plea agreement to pay First Step, nor did he state he had the ability to do so. Second, the deposit to First Step was also not mentioned at the plea hearing. Finally, we find no legal basis to impose the cost award to First Step. See Tibero v. State, 646 So.2d 213 (Fla. 5th DCA 1994).
HARRIS, C.J., and W. SHARP and THOMPSON, JJ., concur.